Exhibit 10.4

 

 

AGREEMENT OF SALE AND PURCHASE

 

 

CASSADY GATEWAY PARTNERS, LLC (SELLER)

 

&

 

DOC — 3100 PLAZA PROPERTIES BOULEVARD MOB, LLC (BUYER)

 

 

PROPERTY:                                                                    
3100 PLAZA PROPERTIES BOULEVARD, COLUMBUS, OHIO

 

 

EFFECTIVE DATE:                          SEPTEMBER 8, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Agreement to Sell and Purchase

1

2.

Purchase Price

2

3.

Intentionally Omitted

3

4.

Closing

3

5.

Title

3

6.

A.  Seller Representations and Warranties

4

7.

Conditions of Buyer’s Obligations

10

8.

Possession

13

9.

Prorations and Charges

13

10.

Condemnation; Rezoning, Historic Designation

14

11.

Default by Buyer

15

12.

Default by Seller

15

13.

Risk of Loss

16

14.

Brokerage

16

15.

Operation of the Property Prior to and After Closing

17

16.

Notice

18

17.

Indemnities

19

18.

Further Assurances

19

19.

Tax Treatment of Transaction

19

20.

As-Is Condition

20

21.

Miscellaneous

22

22.

Disclosure

23

23.

Cooperation with S-X 3-14 Audit

23

24.

Execution

24

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made by and between
CASSADY GATEWAY PARTNERS, LLC, an Ohio limited liability company (“Seller”), and
DOC — 3100 PLAZA PROPERTIES BOULEVARD MOB, LLC, a Wisconsin limited liability
company or its assignee or nominee (“Buyer”).  This Agreement is to be effective
as of the date set forth on the cover page hereof (the “Effective Date”).

 

RECITALS:

 

A.                                    Zangmeister Center LLC, a Delaware limited
liability company (the “Company”) is, or will be prior to Closing, the owner of
the Property (as hereinafter defined).

 

B.                                    Seller is the record and beneficial owner
of one hundred percent (100%) of the membership interests in the Company (the
“Purchased Assets”).

 

C.                                    Seller desires to sell the Purchased
Assets to Buyer, and Buyer desires to purchase the Purchased Assets from Seller,
on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.                                      Agreement to Sell and Purchase.(a)

 

(a)                                 For purposes of this Agreement, “Property”
shall mean and include the following:

 

(i)                                     That certain real property known as The
Mark H. Zangmeister Cancer Center located at 3100 Plaza Properties Boulevard,
Columbus, Ohio, and legally described in Exhibit A attached hereto, including,
without limitation, the land, buildings, improvements, fixtures (including,
without limitation, the sprinkling, plumbing, heating, cooling, ventilating, air
conditioning, electrical, lighting and other systems), easements and all other
right, title and interest appurtenant and otherwise relating thereto,
(collectively, the “Real Property”);

 

(ii)                                  All personal property attached to or
located on or used in connection with the operation of the Real Property and
owned by the Company, including, without limitation, furniture, furnishings,
fittings, appliances, machinery and equipment, building materials, operating
inventories and supplies; all of which are listed on Schedule 1(a)(ii) attached
hereto (collectively, the “Personal Property”);

 

(iii)                               All leases, contracts and other agreements
incident to the operation of the business conducted on the Real Property,
including, without limitation, management contracts, on-site maintenance
contracts, janitorial contracts, and leasing commission agreements; all of which
are listed on Schedule 1(a)(iii) attached hereto (collectively, the “Contract
Rights”);

 

(iv)                              All financial and other books and records
maintained in connection with the operation of the Real Property, all
preliminary, final and proposed building plans and

 

--------------------------------------------------------------------------------


 

specifications relating to the Real Property, and all surveys, structural
reviews, grading plans, topographical maps, architectural drawings and
engineering, soils, seismic, geologic, environmental, and architectural reports,
studies, certificates, and similar documents relating to the Real Property, all
of which are listed on Schedule 1(a)(iv) attached hereto (collectively, the
“Records and Plans”);

 

(v)                                 All guarantees and warranties relating to
the Property and the fixtures and equipment located therein, all of which are
listed on Schedule 1(a)(v) attached hereto (collectively, the “Warranties”); and

 

(vi)                              All trade names, licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps, and
entitlements issued, approved or granted by governmental or quasi-governmental
entities or otherwise relating to the Property, and any and all development
rights and other intangible rights, titles, interests, privileges, and
appurtenances owned by the Company and in any way relating to or used in
connection with the Property and/or the operation of the business conducted on
the Real Property, all of which are listed on Schedule 1(a)(vi) attached hereto
(collectively, the “Licenses and Permits”).

 

(b)                                 Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Purchased Assets, free and clear of all liens, encumbrances,
security interests, prior assignments or conveyances, conditions, restrictions,
claims, and other matters affecting title thereto.

 

(c)                                  Buyer and Seller acknowledge that an
affiliate of Buyer and an affiliate of the Managing Member of Seller have
entered into a Purchase and Sale Agreement of even date herewith for the
purchase of all of the right title and interest of Southern Point Medical, LLC
in Southern Point, LLC, which owns certain real property located at 9085
Southern Street, Orient, Ohio (the “Related Purchase Agreement”).  In the event
of a termination of this Agreement for any reason, either party may terminate
the Related Purchase Agreement by serving written notice of termination upon the
other party.  Similarly, in the event of a termination of the Related Purchase
Agreement for any reason, either party may terminate this Agreement by serving
written notice of termination upon the other party.  Upon termination as
provided hereunder or thereunder, the Deposit together with accrued interest
will be refunded to Buyer and thereupon neither party will have any further
obligations to the other except as expressly provided herein.

 

2.                                      Purchase Price.  The purchase price for
the Purchased Assets is Thirty-Six Million Six Hundred Thousand and 00/100
Dollars ($36,600,000.00) (the “Purchase Price”), payable as follows:

 

(a)                                 Four Hundred Thousand and 00/100 Dollars
($400,000.00) (the “Deposit”) by wire transfer payable to First American Title
Insurance Company (“Escrow Agent”), which sum shall be delivered to Escrow Agent
within three (3) business days following the Effective Date.  The Deposit shall
be held in an interest bearing, federally insured account, by Escrow Agent in
accordance with the Escrow Agreement attached hereto as Exhibit B (the “Escrow
Agreement”) and this Agreement pending consummation of this transaction.  Any
interest earned on the Deposit shall be paid to Buyer unless Seller shall be
entitled to the Deposit by reason of a default by Buyer, in which case such
interest shall be paid to Seller.  Upon expiration of the Due Diligence Period,
if Buyer has not terminated this Agreement as provided herein, the Deposit shall
become nonrefundable except in the event of a Seller default.  Buyer’s

 

2

--------------------------------------------------------------------------------


 

Federal Tax I.D. Number is 80-0941870; Seller’s Federal Tax I.D. Number is
20-2486274.

 

(b)                                 The balance of the Purchase Price (the
Purchase Price minus the Deposit), subject to adjustments pursuant to this
Agreement, including, but not limited to, those adjustments set forth in Section
8 of this Agreement, shall be paid to Seller at Closing (as defined below) in
cash by wire transfer of immediately available federal funds.

 

3.                                      Intentionally Omitted.

 

4.                                      Closing.  Closing shall be held on the
date that is fifteen (15) days after the later of (i) expiration date of the Due
Diligence Period (as defined below) (the “Closing Date”), or on such earlier
date as Buyer shall designate by at least five (5) days advance written notice
to Seller.  Closing shall be an escrow closing with the Title Company (as
defined below) acting as the closing escrow agent (“Closing”). It is agreed that
the time of Closing and the obligation of Seller to deliver the Purchased Assets
to Buyer at Closing are of the essence of this Agreement.  Notwithstanding
anything to the contrary contained herein, upon written notice to Seller, Buyer,
in its sole discretion, shall have the right to extend the Closing Date for up
to an additional thirty (30) days by payment to Seller at the time of such
extension of the sum of $1,000 for each day that Buyer elects to extend the
Closing Date, which $1,000 per day payment shall be non-refundable, but shall be
a credit against the Purchase Price.

 

5.                                      Title.  Within five (5) days after the
Effective Date, Buyer shall order a title insurance commitment prepared in
accordance with all of the terms and conditions of this Agreement (the “Title
Commitment”), a copy of which shall be provided to Seller immediately upon
receipt.

 

(a)                                 The Title Commitment shall be prepared in
accordance with the current ALTA Form, issued by First American Title Insurance
Company — Milwaukee Office acceptable to Buyer (the “Title Company”), agreeing
to issue an ALTA owner’s title insurance policy to Buyer and an ALTA Lender’s
title insurance policy issued to Buyer’s lender(s), if applicable, in the amount
of the Purchase Price insuring title to the Real Property to be in the condition
called for by this Agreement and containing a “fifty-year chain-of-title
search,” a zoning endorsement on ALTA Form 3.1 (with parking), a survey
endorsement insuring that the survey accurately depicts the Real Property
(including boundaries, improvements, easements and encroachments), a contiguity
endorsement, an access endorsement, an endorsement for “gap coverage,” a
location endorsement and an owner’s comprehensive endorsement, a utility
facilities endorsement, and a tax parcel endorsement, in the case of all such
endorsements, only to the extent same are available for issuance in the State of
Ohio.  Buyer shall cause the Title Company at or prior to Closing to down date
the Title Commitment to the date and time of the Closing and provide a “title
mark-up” showing the final form of the title insurance policy (including the
above referenced endorsements) to be issued, which mark-up shall obligate the
Title Company to issue the final title insurance policy in such form.  The title
mark-up and final title insurance policy shall be free from the standard
requirements and exceptions and shall be subject only to liens, encumbrances or
exceptions specifically approved by Buyer (the “Permitted Exceptions”). A
written statement of the obligee of the amount of any lien or encumbrance to be
discharged by Seller shall be provided by Seller within ten (10) days after the
title evidence is furnished to Buyer. The premium for the title policy and any
fees for endorsements or other services provided by the Title Company (including
the mortgagee policy, if any) shall be paid by Buyer on or

 

3

--------------------------------------------------------------------------------


 

before Closing.

 

(b)                                 Title Defects. Within ten (10) days of
Buyer’s receipt of the latter of the Title Commitment or the Survey (as defined
in Section 7(g) below), and in any event within twenty (20) days after the
Effective Date,  Buyer shall object in writing to any condition of title or
survey not satisfactory to Buyer, in Buyer’s sole discretion (hereinafter
referred to as a “Title Defect”). If any objection is made, Seller shall advise
Buyer in writing within five (5) days after receipt of Buyer’s written notice of
Title Defects whether Seller will remove or cause to be removed any such Title
Defect. If Seller does not elect to remove or cause to be removed any such Title
Defect, Buyer shall notify Seller no later than the end of the Due Diligence
Period whether Buyer will proceed to Closing notwithstanding the existence of
such Title Defect that will not be removed. If Seller elects to remove or cause
to be removed any such Title Defect, Seller shall have until Closing in which to
exercise its best efforts to correct such Title Defect.  Seller’s best efforts
requirement in this Section shall, without limitation, obligate Seller to cure
any and all Title Defects of an ascertainable monetary value.  If Seller advised
Buyer as above provided that Seller will not remove or cause to be removed any
Title Defect or the Title Defect cannot be corrected prior to Closing despite
Seller’s best efforts, or as otherwise extended by agreement of Buyer and
Seller, Buyer may, at its option, (a) declare this Agreement null and void and
as a result the Escrow Agent shall return the Deposit together with all accrued
interest forthwith to Buyer or (b) elect to accept such title as Seller is able
to convey and proceed to Closing, without adjustment of the Purchase Price.

 

(c)                                  At the Closing, all of the Personal
Property shall be free of all liens and encumbrances.  Buyer shall, at Buyer’s
sole cost and expense, at least three (3) days prior to Closing, obtain
documentation from Uniform Commercial Code (“U.C.C.”) searches confirming that
there are no U.C.C. filings against Seller which would be a lien on the
Property, including the Personal Property, involved in this transaction. The
searches must be dated within fifteen (15) days prior to Closing.

 

6.                                      A.  Seller Representations and
Warranties.  Seller represents and warrants that all of Seller’s representations
and warranties relating to this Agreement are true, correct and complete as of
the Effective Date of this Agreement and shall be deemed reaffirmed as true,
correct and complete as of Closing. Seller acknowledges that the representations
and warranties made in this Agreement by Seller are a material inducement to
Buyer’s entering into this Agreement and purchasing the Purchased Assets, and
that Buyer is entitled to rely upon these representations and warranties despite
any and all investigation undertaken by Buyer. Seller agrees to indemnify Buyer
for any loss or damage, including, without limitation thereto, reasonable
attorney’s fees and court costs, occurring as a result of the breach of any
representation, warranty or covenant of Seller herein. All representations,
warranties and covenants made by Seller in this Agreement that are stated to be
“to the knowledge of Seller” or similar terms shall mean and be restricted to
the actual knowledge of Denny Freudeman, the principal of the Managing Member of
Seller; provided, however, that Mr. Freudeman shall have no personal liability
hereunder in connection with any such representation, warranty or covenant. 
Seller hereby represents and warrants that Mr. Freudeman is the person most
knowledgeable regarding, and is primarily responsible for, the management,
condition, and disposition of the Property.  All of Seller’s representations and
warranties relating to this Agreement shall survive the Closing of the
transactions contemplated herein for a period of twelve (12) months after the
Closing Date (the “Survival Date”), at which time such representations and
warranties shall

 

4

--------------------------------------------------------------------------------


 

lapse and be of no further force or effect, except with respect to any such
representation or warranty to which Buyer has submitted to Seller in writing a
valid claim hereunder prior to the Survival Date, in which event, any such
representation or warranty (and no other) shall survive until such time as Buyer
and Seller have settled the dispute pertaining to any such representation or
warranty. Seller agrees to indemnify Buyer for any loss or damage, including,
without limitation thereto, reasonable attorney’s fees and court costs,
occurring as a result of the breach of any representation, warranty or covenant
of Seller herein; provided, however that, except for claims related to fraud,
any such loss or damage, either individually or in the aggregate with other
claimed loss or damage, must exceed the sum of $25,000 before Buyer shall be
permitted to make any claim hereunder, and in any event, the maximum liability
of Seller hereunder for all claimed loss or damage shall not exceed $1,000,000
in the aggregate.  Based on the foregoing, Seller hereby represents, warrants
and covenants to Buyer as follows:

 

(a)                                 Seller and the Company have each been duly
formed and each are validly existing as a limited liability company in good
standing in the state of their organization, with the requisite limited
liability company power and authority to own, lease and operate their assets,
conduct their businesses, and perform their obligations under this Agreement. 
Seller and the Company are duly qualified to transact business and are in good
standing under the laws of the jurisdiction in which they own or lease assets,
or conduct any business, to the extent that such qualification is required under
the laws of such jurisdiction.  Seller has provided Buyer with true and correct
copies of the operating agreement and any amendments thereto, of the Company. 
Such agreement is in full force and effect as of the date hereof.  Seller and
the Company have performed all of their obligations under their respective
operating agreements.

 

(b)                                 Seller has the requisite limited liability
company power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated by this Agreement has been duly authorized by all necessary action
on the part of Seller and the members of Seller.  This Agreement has been duly
executed and delivered by Seller and constitutes the legal, valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms,
except as may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; and (ii) equitable principles of
general applicability relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(c)                                  Neither the execution and delivery of this
Agreement, nor compliance with the terms and conditions of this Agreement by
Seller, nor the consummation of the sale of the Purchased Assets to Buyer,
constitutes or will constitute a violation or breach of the operating agreement
of Seller or the Company, as the same may have been amended from time to time,
or of any agreement, instrument, mortgage, indenture, lien agreement, note,
contract, permit, judgment, decree, order, restrictive covenant, statute, rule,
or regulation applicable to Seller, the Purchased Assets, the Company, or the
Property.

 

(d)                                 The Purchased Assets constitute all of the
issued and outstanding membership interests in the Company, and Seller is the
sole owner of the Purchased Assets, free and clear of all liens and
encumbrances.  The Purchased Assets are fully paid and nonassessable, have been
issued in compliance with all applicable laws, and, except as set forth in
Exhibit C are

 

5

--------------------------------------------------------------------------------


 

not subject to or in violation of any option to purchase or right of first
refusal, nor are there any agreements or understandings between Seller or the
Company and any other person or entity with respect to the disposition of the
same.  There are no obligations, contingent or otherwise, of Seller or the
Company to issue, repurchase, redeem or otherwise acquire, as applicable, any
membership interests in the Company.  Following the Closing, Buyer will be the
lawful owner of the Purchased Assets, free and clear of all liens and
encumbrances, other than arising from Buyer’s acts.

 

(e)                                  Prior to Closing, the Company will hold fee
simple title to the Real Property and good title to the Personal Property, free
and clear of all liens and encumbrances, except such liens and encumbrances as
disclosed in the Title Commitment. Except as otherwise disclosed in Exhibit C
hereto, the Property is not subject to any option to purchase or right of first
refusal, nor are there any agreements or understandings between Seller or the
Company and any other person or entity with respect to the disposition of the
same.  The Property constitutes the only assets of the Company.

 

(f)                                   As of the Effective Date, there is no
litigation or proceeding, either judicial or administrative, pending or
threatened, affecting Seller’s ability to consummate the transactions
contemplated hereby.  As of the Effective Date, there is no outstanding order,
writ, injunction or decree of any court, government, governmental entity or
authority or arbitration against or affecting Seller, the Purchased Assets, the
Company, or the Property.

 

(g)                                  There are no management, employment,
service, equipment, supply, maintenance, water, sewer or other utility or
concession agreements or agreements with municipalities (including improvement
or development escrows or bonds) with respect to or affecting the Property which
will burden the Property, the Company, or Buyer after Closing in any manner
whatsoever, except for instruments of record and except for the Contract
Rights.  With respect to the Contract Rights listed on Schedule 1(a)(iii)
attached hereto, as of the Effective Date, each of the Contract Rights is valid
and subsisting and in full force and effect and has not been further amended,
modified or supplemented, and the parties thereto are not in default
thereunder.  As of the Effective Date, no party has asserted any claim against
Seller or the Company under such Contract Rights, and no notice of default or
breach on the part of the Seller or the Company under any of the Contract Rights
has been received by Seller or the Company or any of their respective agents.

 

(h)                                 As of the Effective Date, Seller has no
knowledge of, and neither Seller nor the Company have received notice from, any
governmental authority requiring any work, repairs, construction, alterations or
installations on or in connection with the Property, or asserting any violation
of any federal, state, county or municipal laws, ordinances, codes, orders,
regulations or requirements affecting any portion of the Property, including,
without limitation, the Americans with Disabilities Act and any applicable
environmental laws or regulations.  As of the Effective Date, there is no
action, suit or proceeding pending or threatened against or affecting Seller,
the Company, the Purchased Assets, or the Property, or any portion thereof, or
relating to or arising out of the ownership of the Purchased Assets or the
Property, in any court or before or by any federal, state, county or municipal
department, commission, board, bureau or agency or other governmental
instrumentality.

 

(i)                                     As of the Effective Date, to Seller’s
knowledge, no assessments or charges

 

6

--------------------------------------------------------------------------------


 

of any kind or nature (deferred or otherwise) for any public improvements have
been made against the Property which remain unpaid, no improvements to the
Property or any roads or facilities abutting the Property have been made or
ordered for which a lien, assessment or charge can be filed or made, and as of
the Effective Date, Seller has no knowledge of any plans for improvements by any
governmental or quasi-governmental authority which might result in a special
assessment against the Property.  As of the Effective Date, neither Seller nor
the Company has incurred any obligations relating to the installation of or
connection to any sanitary sewers or storm sewers which shall be enforceable
against the Property, and all public improvements ordered, advertised, commenced
or completed prior to the date of this Agreement shall be paid for in full by
Seller prior to Closing.

 

(j)                                    As of the Effective Date, to Seller’s
knowledge, there is no defective condition, structural or otherwise, in the
buildings or other improvements on the Real Property, or in the buildings’ roof,
heating, ventilating, air conditioning, mechanical, plumbing, electrical systems
and equipment, and other building systems and equipment are in good condition
and working order and adequate in quantity and quality for the comfortable and
normal operation of the Property.  Any defective condition of which Seller gains
knowledge after the Effective Date shall be disclosed to Buyer promptly.

 

(k)                                 Seller warrants, represents and covenants
that to Seller’s actual knowledge, without independent inquiry or analysis: (i)
there has been no disposal, burial or placement of Hazardous Substances (as
defined below) on or about the Property; (ii) the Property, the Company, and
Seller are not in violation of any Environmental Laws (as defined below), and no
other person or entity has used all or part of the Property or any lands
contiguous to the Property in violation of any Environmental Laws; (iii) there
is no contamination, pollution or danger of pollution resulting from a condition
on or under the Property, or on or under any lands in the vicinity of the
Property; (iv) there are no storage tanks on or under the Property; (v)
environmental conditions associated with the Property are in compliance with all
Environmental Laws; and (vi) Seller has disclosed to Buyer all information in
Seller’s or the Company’s possession relating to the environmental condition of
the Property.  Neither Seller nor the Company has received any information from
neighboring property owners indicating they have any concerns about existing
environmental conditions which could affect the Property or suggesting they
might look to Seller or the Company for contribution to clean up such condition.

 

For purposes of this Agreement, the term “Environmental Law(s)” shall mean all
federal, state and local laws including statutes, regulations, codes and other
governmental standards, restrictions, rulings, judgments, orders and
requirements in effect now or at any time in the future or past relating to the
use, storage, disposal, release, emission, dispersal, spilling, leaking, burial,
migration, seepage, movement, discharge, management, investigation, remediation,
monitoring, regulation relating to air pollutants, water pollutants, process
wastewater, solid or hazardous waste, chemicals, gases, vapors, water
pollutants, groundwater, effluents, stormwater runoff, surface water runoff, the
environment, Hazardous Substances or employee health and safety, including, but
not limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act,
the Federal Clean Water Act, the Federal Resource Conservation and Recovery Act
of 1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Hazardous Materials Transportation Act, the
Toxic Substance

 

7

--------------------------------------------------------------------------------


 

Control Act, the Occupational Safety and Health Act of 1970 (all as the same may
have been amended), regulations of the Environmental Protection Agency,
regulations of the Nuclear Regulatory Agency, and regulations of any state
department of natural resources or state environmental protection agency.

 

For purposes of this Agreement, the term “Hazardous Substance(s)” shall mean all
hazardous, toxic, flammable, explosive or radioactive substances, wastes and
materials; any pollutants or contaminants (including, but not limited to,
petroleum products, asbestos, raw materials and natural substances that include
hazardous constituents); and any other similar substances or materials that are
regulated under Environmental Laws

 

(l)                                     There are no existing leases, whether
oral or written, agreements of sale, options, rights of first refusal, rights of
first offer, tenancies, licenses or any other claims to possession or use
affecting the Property, except as listed in Exhibit C attached hereto.  Exhibit
C lists all: (i) leases and subleases for any portion of the Property and all
assignments, amendments and any other writings related thereto in effect on the
Effective Date (the “Leases”); and (ii) guarantees with respect to the Leases in
effect on the Effective Date (the “Guarantees”).  As of the Effective Date, each
of the Leases and Guarantees is valid and subsisting and in full force and
effect and has not been further amended, modified or supplemented, and the
tenant thereunder is in actual possession in the normal course and the tenant is
not in default thereunder.  As of the Effective Date, no tenant has asserted any
claim of which Seller or the Company has notice which would in any way affect
the collection of rent from such tenant, and no written notice of default or
breach on the part of the landlord under any of the Leases has been received by
Seller or the Company or any of their respective agents from the tenant
thereunder.  All painting, repairs, alterations and other work required to be
performed thereunder, have been or will, prior to Closing, be fully performed
and paid for in full by Seller or the Company.

 

(m)                             The rents set forth in Exhibit C are the actual
rents, income and charges presently being collected by the Company.  No tenant
under any of the Leases is entitled to any concessions, allowances, rebates or
refunds or has prepaid any rents or other charges for more than the current
month.  None of the Leases and none of the rents or other amounts payable
thereunder have been assigned, pledged or encumbered, except to the extent, if
any, that Seller or the Company has made collateral assignments of rents and
leases to the holder of a mortgage on the Property.  No security deposits have
been paid by any tenants which have not heretofore been returned, except as set
forth in Exhibit C hereto, if any.

 

(n)                                 No brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of any of the Leases or any
expansions or renewals thereof.

 

(o)                                 The statement of income and expenses
attached hereto as Exhibit D is true and correct, accurately reflecting the
income and expenses for operating the Property for the year-to-date and the
three (3) calendar years preceding the Effective Date.  The Company does not
have any material liabilities other than those liabilities that are reflected on
its balance sheet as  of June 30, 2014, a true and correct copy of which is
attached hereto as Exhibit D.

 

(p)                                 As of the Effective Date, there are no
pending or, to Seller’s knowledge,

 

8

--------------------------------------------------------------------------------

 


 

threatened condemnation or eminent domain proceedings affecting the Property or
any portion thereof, and there are no proposed actions by any governmental
agencies or authorities which have or may create a lien upon the Property or any
portion thereof.

 

(q)                                 As of the Effective Date, to Seller’s
knowledge, the Property is in full compliance with all federal, state, county,
municipal or other government standards, laws, ordinances, statutes, regulations
and requirements. As of the Effective Date, to Seller’s knowledge, the Property
is in full compliance with all applicable private restrictions, covenants,
rules, standards and requirements. No approvals from, or filings or recordings
with, any person or entity are required to create, subdivide or separate the
Real Property from any other parcel of land.

 

(r)                                    All licenses, permits, and other
governmental approvals necessary for the operation of the Property and the
business conducted thereon have been obtained, are currently in force, and will
be maintained in full force and effect by Seller and the Company until Closing.

 

(s)                                   All work performed or materials furnished
for Property have been fully paid for, Seller shall deliver an affidavit of
Seller and the Company to that effect to the Title Company at Closing, and
Seller shall provide Buyer with appropriate, full and complete lien waivers from
any and all contractors, sub-contractors, laborers or materialmen furnishing
labor or material for the improvement of the Real Property during the six months
(or other applicable period for the filing of liens) preceding the date of
Closing.

 

6.     B. Buyer Representations and Warranties.  Buyer represents and warrants
that all of Buyer’s representations and warranties relating to this Agreement
are true, correct and complete as of the Effective Date of this Agreement and
shall be deemed reaffirmed as true, correct and complete as of Closing. Buyer
acknowledges that the representations and warranties made in this Agreement by
Buyer are a material inducement to Seller’s entering into this Agreement and
selling the Purchased Assets, and that Seller is entitled to rely upon these
representations and warranties despite any and all investigation undertaken by
Seller. All of Buyer’s representations and warranties relating to this Agreement
shall survive the Closing of the transactions contemplated herein until the
Survival Date, at which time such representations and warranties shall lapse and
be of no further force or effect, except with respect to any such representation
or warranty to which Seller has submitted to Buyer in writing a valid claim
hereunder prior to the Survival Date, in which event, any such representation or
warranty (and no other) shall survive until such time as Buyer and Seller have
settled the dispute pertaining to any such representation or warranty. Buyer
agrees to indemnify Seller for any loss or damage, including, without limitation
thereto, reasonable attorney’s fees and court costs, occurring as a result of
the breach of any representation, warranty or covenant of Buyer herein;
provided, however that, except for claims related to fraud, any such loss or
damage, either individually or in the aggregate with other claimed loss or
damage, must exceed the sum of $25,000 before Seller shall be permitted to make
any claim hereunder, and in any event, the maximum liability of Buyer hereunder
for all claimed loss or damage shall not exceed $1,000,000 in the aggregate. 
Based on the foregoing, Buyer hereby represents, warrants and covenants to
Seller as follows:

 

(a)                                 Buyer has been duly formed and is validly
existing as a limited partnership in good standing in the state of its
organization, with the requisite limited partnership power and authority to own,
lease and operate its assets, conduct its business, and perform its obligations
under this Agreement.  Buyer is duly qualified to transact business and is in
good

 

9

--------------------------------------------------------------------------------


 

standing under the laws of the jurisdiction in which it owns or leases assets,
or conducts any business, to the extent that such qualification is required
under the laws of such jurisdiction.

 

(b)                                 Buyer has the requisite limited partnership
power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated by this Agreement has been duly authorized by all necessary action
on the part of Buyer and the partners of Buyer.  This Agreement has been duly
executed and delivered by Buyer and constitutes the legal, valid and binding
agreement of Buyer, enforceable against Buyer in accordance with its terms,
except as may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; and (ii) equitable principles of
general applicability relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(c)                                  Neither the execution and delivery of this
Agreement, nor compliance with the terms and conditions of this Agreement by
Buyer, nor the consummation of the purchase of the Purchased Assets by Buyer,
constitutes or will constitute a violation or breach of the operating agreement
of Buyer, as the same may have been amended from time to time, or of any
agreement, instrument, mortgage, indenture, lien agreement, note, contract,
permit, judgment, decree, order, restrictive covenant, statute, rule, or
regulation applicable to Buyer.

 

7.                                      Conditions of Buyer’s Obligations.  For
the purposes of this Agreement “Due Diligence Period” shall mean the thirty (30)
day period from and after the Effective Date.  The obligation of Buyer under
this Agreement to purchase the Purchased Assets from Seller is contingent on the
satisfaction of the following conditions within each condition’s respective
time-period (any one of which may be waived in whole or in part by Buyer within
each condition’s time period):

 

(a)                                 At Closing, all of the representations and
warranties by Seller set forth in this Agreement shall be true and correct in
all respects as though such representations and warranties were made at and as
of Closing, and Seller shall have performed, observed and complied with all
covenants, agreements and conditions required by this Agreement.

 

(b)                                 Within the Due Diligence Period, Buyer
reviewing and verifying that the Leases are in every respect acceptable to
Buyer, including, without limitation, that the Leases are triple net leases,
represent one hundred percent (100%) of the leaseable square footage of the Real
Property, and that the net income from the Property is at least Two Million Five
Hundred Fifty-Four Thousand Seventy-One and 00/100 Dollars ($2,554,071.00).

 

(c)                                  Within the Due Diligence Period, Seller
shall deliver to Buyer a duly executed original of a certificate from each
tenant under the Leases in the form attached hereto as Exhibit E (“Estoppel
Certificate”).  If the Leases are not acceptable to Buyer, or if the Estoppel
Certificates have not been delivered to Buyer in the required form or in a form
otherwise acceptable to Buyer within the aforesaid time period, then Buyer, at
its option, may terminate this Agreement by delivering notice of such
termination to Seller, and in such event the Deposit and all accrued interest
shall be returned to Buyer, and this Agreement thereupon shall become void and
there shall be no further obligations or liability on any of the parties
hereto.  Seller’s failure to deliver the Estoppel Certificates required
hereunder shall not constitute a default by Seller of its obligations under this
Agreement.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Within the Due Diligence Period, Buyer
verifying that the Property (including the Contract Rights, Records and Plans,
Warranties and Licenses and Permits) is in every respect acceptable to Buyer in
its sole discretion, based on an investigation and review by Buyer, its agents
and contractors of the Property, all information that is required to be provided
to Buyer by Seller pursuant to this Agreement, and all information that is
available to Buyer relating to the Property and the transactions contemplated
herein, including, but not limited to, the Disclosure Materials (as defined
below).  Notwithstanding anything to the contrary contained herein, if Buyer
proceeds to Closing hereunder, all Contract Rights shall be assigned to Buyer at
Closing and Buyer shall honor all such Contract Rights in accordance with their
respective terms.  This contingency shall also include, without limitation,
Buyer obtaining, at Buyer’s expense, a physical inspection of the Property,
which discloses no “Defects,” as that term is defined herein. For purposes of
this Agreement, a “Defect” is defined as a condition or conditions, or evidence
of a condition or conditions, that has the potential to: (i) impair the health
or safety of occupants of the Property; (ii) result in the violation of any
applicable public or private law, standard or covenant; or (iii) cost, in the
aggregate, an amount in excess of $25,000 to repair, correct, or remediate.

 

(e)                                  Within the Due Diligence Period, Buyer
obtaining, at Buyer’s expense, written environmental assessments and/or
evaluations of the Property (including “Phase I” assessments and, if Buyer deems
necessary, “Phase II” assessments, including laboratory testing of soil, water
and other substances (provided that any such Phase II assessment shall be
performed only with the prior written consent of Seller as to scope and timing)
from qualified environmental consultants of Buyer’s choice, confirming that: (i)
the Property complies with all Environmental Laws; (ii) there are no liabilities
(potential, contingent or otherwise) affecting the Property arising under any
Environmental Laws; (iii) there are no underground or aboveground storage tanks,
associated pipes or equipment located on or at the Real Property; (iv) there are
no Hazardous Substances on, under, at, in or migrating to or from the Real
Property; (v) no portion of the Real Property has been designated as wetland,
shoreland, floodplain or conservancy land; (vi) no portion of the Real Property
has been filled; and (viii) the Property is not affected in any manner or degree
by a “recognized environmental condition” (as that phrase is defined by the most
recent American Society for Testing and Materials practice standards).

 

(f)                                   Within the Due Diligence Period, Buyer
verifying to Buyer’s satisfaction that all applicable public and private laws,
rules, standards, covenants and requirements, including, without limitation, all
zoning, subdivision, building and use restrictions and all easements and matters
of record, allow the conveyance of the Purchased Assets from Seller to Buyer,
and are consistent with Buyer’s Intended Use; Buyer obtaining or verifying
during the Due Diligence Period to Buyer’s satisfaction that Buyer and/or the
Company will be able to obtain, all public and private permits, certificates and
other approvals, consents and all variances, exemptions, waivers, zoning changes
and land divisions required for the sale of the Purchased Assets from Seller to
Buyer, and Buyer’s Intended Use. The term “Buyer’s Intended Use” shall mean and
include, without limitation, medical and other healthcare related uses.

 

(g)                                  Within fifteen (15) days after the
Effective Date, Buyer obtaining a current ALTA survey of the Property (the
“Survey”) at Buyer’s expense, that: (i) is satisfactory to Buyer in all respects
(in Buyer’s sole discretion); (ii) is prepared by a licensed, insured and
qualified surveyor selected by Buyer; (iii) is certified to the Company, Seller,
Buyer, Buyer’s lender(s) (if any) and the applicable title company; (iv)
includes all Table A requirements, except Item 5 of

 

11

--------------------------------------------------------------------------------


 

Table A; (v) shows and discloses no encroachments onto the Property or over the
boundaries of the Property, and no easements or other matters that would affect
Buyer’s Intended Use of the Property; and (vi) is sufficient to remove the
standard title exceptions relating to surveys without adding any new
exceptions.  In addition, the Survey shall locate all public utilities, water
courses, drains, sewers and roads (including vacated streets and alleys)
crossing or adjacent to the Property, and contain a acceptable certification by
the surveyor

 

(h)                                 Within ten (10) business days of the
Effective Date, Seller shall deliver to Buyer the items listed on Schedule 7(h)
attached hereto and incorporated by reference herein that are in Seller’s or the
Company’s possession or control (the “Disclosure Materials”).

 

(i)                                     At Closing, Seller shall deliver to
Buyer duly executed originals of the following:

 

(i)                                     An assignment in a form satisfactory to
Buyer granting and conveying to Buyer good and indefeasible title to the
Purchased Assets, free and clear of all liens and encumbrances, duly executed by
Seller.

 

(ii)                                  Consents of the parties to the Leases and
pursuant to the Contract Rights, Licenses and Permits, if required and as
necessary in connection with the transactions contemplated under this Agreement.

 

(iii)                               A Non-foreign Person Certification in the
form attached hereto as Exhibit F, as required under Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

(iv)                              A certificate certifying that the
representations and warranties of Seller, as set forth in this Agreement, are
true and correct in all respects as of the Closing.

 

(v)                                 Notwithstanding anything to the contrary in
this Agreement, Seller shall provide Buyer original and complete waivers of any
and all existing rights of first refusal, rights of first offer, options to
purchase, or any other similar rights (including, but not limited to, any and
all consents), executed by the necessary parties, so that Seller is able to
consummate the transactions contemplated by this Agreement unencumbered by such
rights.

 

(vi)                              Originals of the following instruments,
documents and other items (or true and complete copies if originals are
unavailable):

 

(1)                                 all certificates of occupancy (and any
required governmental approvals in connection with the transfer of the
Property), licenses, plans, permits, authorizations and approvals required by
law and issued by all governmental authorities having jurisdiction over the
Property;

 

(2)                                 the Leases and the Guarantees;

 

(3)                                 the Estoppel Certificates;

 

(4)                                 all building records in the possession or
control of Seller or the Company with respect to the Property;

 

12

--------------------------------------------------------------------------------


 

(5)                                 each bill of current real estate taxes,
sewer charges and assessments, water charges and other utilities, together with
proof of payment thereof (to the extent same have been paid);

 

(6)                                 the Warranties;

 

(7)                                 all keys and combinations to locks at the
Property, all plans, specifications, site plans, equipment manuals, technical
data and other documentation relating to the building systems, equipment and any
other personal property forming part of the Property or any portion thereof in
the possession of Seller, the Company, or any property manager(s);

 

(8)                                 an affidavit of title in favor of Buyer and
Buyer’s title insurer, together with such other affidavits as are required by
Buyer’s title insurer, in each case in the forms commonly used by title
insurance companies in Central Ohio;

 

(9)                                 the Closing Statement; and

 

(10)                          such other documents as may be reasonably required
to consummate this transaction in accordance with this Agreement.

 

Unless all of the foregoing conditions contained in this Section 7 are satisfied
and completed within each condition’s applicable time period, or if no time
period is specified, prior to or at Closing, Buyer, at its election (in its sole
discretion), may, either:  (i) terminate this Agreement and have the Deposit
refunded together with accrued interest as Buyer’s sole and exclusive remedy; or
(ii) waive in writing the satisfaction of any such condition or conditions, in
which event this Agreement shall be read as if such condition or conditions no
longer existed.

 

Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall have the right to terminate this Agreement for any reason or no reason
whatsoever, in Buyer’s sole and absolute discretion, upon written notice to
Seller on or before the expiration of the Due Diligence Period, and thereupon
this Agreement shall terminate, the Deposit together with accrued interest shall
be refunded to Buyer, and neither party shall have any further rights or
obligations hereunder, except as expressly provided herein.

 

8.                                      Possession.  Possession of the Property
shall be given to Buyer at Closing unoccupied and free of any leases except the
Leases (and subject only to any tenants’ rights under the Leases).

 

9.                                      Prorations and Charges.

 

(a)                                 There shall be no proration at Closing or at
any time thereafter of real estate taxes, personal property taxes or assessments
pertaining to the Property; provided, however, in the event all or any portion
of such real estate taxes, personal property taxes and/or assessments are not
pass-through charges under the Leases or are not fully payable by the tenants
under such Leases, then such portion of real estate taxes, personal property
taxes and/or assessments shall be prorated at Closing (e.g., the Property is not
100% leased and therefore, Seller and/or the Company is obligated to pay a
portion of such taxes).

 

13

--------------------------------------------------------------------------------


 

(b)                                 All rents and pass-through charges collected
to date under the Leases shall be prorated through the day before Closing. In
the event any such rents and pass-through charges are not paid current as of the
Closing, from and after Closing, all such rents and pass-through charges
received from and after Closing shall be allocated first to rents and
pass-through charges currently due and payable and then to past due rents and
pass-through charges, with the party receiving any such rents, promptly paying
over the same to the party to whom due. Seller shall retain the right to seek
payment of past due rents and pass-through charges under Leases after Closing,
but Seller shall have no right to seek lease terminations or evictions.  In the
event there are any expenses attributable to the Seller, the Company and/or the
Property that are not pass-through charges under the Leases or any such expenses
that are not fully payable by the tenants under such Leases, then such expenses
shall be prorated at Closing.

 

(c)                                  To the extent any utility charges,
including, but not limited to, sewer, water, electricity, gas, telephone and
other private and municipal charges in the nature of utilities (collectively,
“Utility Charges”) are not paid directly by tenants of the Property, Seller
shall be responsible for obtaining all necessary billing information for the
Utility Charges in order to accurately reflect the same on the Closing
Statement.  Income derived from the Property that is earned as of the day of
Closing shall accrue to the benefit of Buyer.

 

(d)                                 Buyer shall be responsible for the payment
of all title fees and premiums associated with the Title Policy (including the
mortgagee policy, if any).  All other closing expenses shall be allocated
between the parties in the customary manner for sales of real property in the
locality where the Property is located. Each party is responsible for paying its
own respective attorneys’ fees incurred in negotiating, preparing and closing
the transaction contemplated by this Agreement.

 

(e)                                  All rights, privileges, income, rents,
liabilities, obligations, expenses and costs relating to a deemed assignment and
transfer of the Contract Rights, Records and Plans, Warranties and Licenses and
Permits as a result of the transactions contemplated by this Agreement shall be
paid by Seller at Closing.

 

(f)                                   Any and all other normal, on-going
operating expenses attributable to the Seller, the Company and/or the Property
that are not included in the pass-through charges to tenants of the Property
shall be prorated between the parties through the day before Closing.

 

(g)                                  Prior to December 31, 2014, Buyer and
Seller shall reconcile all of the foregoing payments and prorations based on
actual bills or invoices received after the Closing, but only if the prorations
or payments were based on an estimate and not actual current bills or invoices.
Any party owing to the other party any amount ascertained by the required
reconciliations shall promptly, but in no event later than fifteen (15) business
days after the date of the applicable reconciliation, pay the other party  such
amount.  The obligations set forth in this Section 9(g) shall survive Closing
until December 31, 2014.

 

As applicable, all of the foregoing items set forth in this Section 9, unless
otherwise expressly stated, shall be prorated between the parties as of midnight
of the day before Closing.

 

10.                               Condemnation; Rezoning, Historic Designation. 
Seller represents and warrants that neither Seller nor the Company has
heretofore received any notice of any eminent domain or

 

14

--------------------------------------------------------------------------------


 

condemnation proceeding in connection with the Property.  If prior to Closing
any such eminent domain or condemnation proceeding is commenced or any change is
made, or proposed to be made to: (i) any material portion or all of the
Property; (ii) the current means of ingress and egress to the Property; or (iii)
to the roads or driveways adjoining the Property, Seller agrees immediately to
notify Buyer in writing thereof.  Buyer then shall have the right, at Buyer’s
option, to terminate this Agreement by giving written notice to Seller prior to
Closing.  If Buyer elects to terminate this Agreement pursuant to the terms set
forth in this Section 10, the Deposit shall be immediately returned to Buyer
together with all accrued interest, Buyer and Seller shall be released from any
further liability hereunder and this Agreement shall be null and void, except as
otherwise provided herein.   If Buyer does not so terminate this Agreement,
Buyer shall proceed to Closing hereunder as if no such proceeding had commenced
and will pay Seller the full Purchase Price in accordance with this Agreement,
and Seller shall assign to Buyer all of its right, title and interest in and to
any compensation for such condemnation.  Seller shall not negotiate or settle
any claims for compensation prior to Closing or termination of this Agreement,
and Buyer shall have the sole right (in the name of Buyer, Seller, the Company,
or any combination thereof) to negotiate for, to agree to, and to contest all
offers and awards so long as Buyer has not terminated this Agreement.

 

If, prior to closing, there is a designation of the Real Property (and/or any
improvement located thereon) or any portion thereof as a historic structure or
other historic designation, or is threatened, commenced or finalized, or there
is a threatened, commenced or finalized rezoning of the Real Property, Seller
shall promptly notify Buyer, and Buyer may elect to terminate this Agreement
prior to Closing, in which event the Deposit and all accrued interest thereon
shall be returned forthwith to Buyer, Buyer and Seller shall be released from
any further liability hereunder and this Agreement shall be null and void,
except as otherwise provided herein. If Buyer does not elect to terminate this
Agreement, this Agreement shall remain in full force and effect and at Closing
Seller shall assign to Buyer all Seller’s right, title and interest in and to
any dollars paid by the governmental authority (if any) in connection with the
rezoning of the Real Property or historic designation.

 

11.                               Default by Buyer.  If Buyer, without the right
to do so and in default of its obligations hereunder, fails to complete Closing,
the Deposit and all accrued interest shall be paid to Seller.  Such payment of
the Deposit and all accrued interest to Seller shall be deemed to be liquidated
damages for Buyer’s default and the receipt of same shall be Seller’s exclusive
and sole remedy; and Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer.  The parties agree that it
would be impracticable and extremely difficult to ascertain the actual damages
suffered by Seller as a result of Buyer’s failure to complete the transactions
contemplated pursuant to this Agreement, and that under the circumstances
existing as of the date of this Agreement, the liquidated damages provided for
in this Section represent a reasonable estimate of the damages which Seller will
incur as a result of such failure.  The parties acknowledge that the payment of
such liquidated damages is not intended as a forfeiture or penalty under any
legal or equitable theory, but is intended to constitute liquidated damages to
Seller.  The provisions of this Section 11 are not intended to, and in no way
limit, Buyer’s indemnification obligations under this Agreement.

 

12.                               Default by Seller.  If Seller defaults in the
performance of any obligation

 

15

--------------------------------------------------------------------------------


 

contained in this Agreement or, without the right to do so and in default of its
obligations hereunder, fails to complete Closing,  Buyer shall have the right to
terminate this Agreement, in which case, the Deposit and all accrued interest
shall be returned to Buyer and Seller shall reimburse Buyer for all of Buyer’s
reasonable costs incurred in connection with the transaction contemplated by
this Agreement, up to a maximum amount of $75,000 in the aggregate. 
Alternatively, Buyer may elect not to terminate this Agreement and seek specific
performance of this Agreement.  Buyer must elect one of the two alternate
remedies set forth above.  Seller waives the right to assert the defense of lack
of mutuality in any action for specific performance instituted by Buyer.  The
provisions of this Section 12 are not intended to, and in no way limit, Seller’s
indemnification obligations under this Agreement.

 

13.                               Risk of Loss.  Seller shall bear the risk of
all loss or damage to the Property from all causes until Closing.  Seller
represents that the Company has, and will maintain pending Closing, a policy of
fire and extended coverage insurance in at least the full amount of the
replacement cost of all buildings and improvements located on the Property.  If
at any time prior to Closing any material portion of the Property is destroyed
or damaged as a result of fire or any other casualty whatsoever, and as a
consequence of such material damage or destruction, any tenant of the Property
has the right to terminate its Lease,  Seller shall promptly give written notice
thereof to Buyer and Buyer shall have the right: (i) to terminate this Agreement
by written notice to Seller, whereupon Escrow Agent shall return the Deposit
(with any accrued interest) to Buyer, and thereafter this Agreement shall be
void and neither party shall have any further rights or obligations hereunder
except as otherwise provided herein; or (ii) to proceed with this Agreement and
to notify Seller that, at Buyer’s sole option, Seller either shall:  (A) use any
available insurance proceeds to restore the Property prior to Closing to its
condition as of the Effective Date, and if there are any excess insurance
proceeds after completion of such restoration(excluding any loss or rents or
business interruption insurance proceeds payable to Seller for periods prior to
Closing, being collectively referred to herein as “Seller Loss of Rents
Coverage”), Seller shall promptly deposit same in escrow with Escrow Agent and
such funds, together with any interest thereon, shall be disbursed to Buyer at
Closing; or (B) in lieu of restoration, prior to Closing, clear the site of
debris and deposit all remaining insurance proceeds except Seller Loss of Rents
Coverage in escrow with Escrow Agent and such funds, together with interest
thereon, shall be disbursed to Buyer at Closing.  All unpaid claims and rights
in connection with any such losses except Seller’s Loss of Rents Coverage shall
be assigned to Buyer at Closing without in any manner affecting the Purchase
Price.  In the event Buyer elects to proceed under clause (ii)(A) or (ii)(B)
above, Seller shall either expend the deductible amount provided for in such
insurance coverage in making such restoration or clearing the Property, as the
case may be, or give Buyer a credit therefore against the Purchase Price.

 

14.                               Brokerage.  Buyer represents and warrants to
Seller, and Seller represents and warrants to Buyer, that, except for RealPlex
LLC, the broker representing Seller in this transaction (“Seller Broker”),
neither has dealt with any broker, agent, finder or other intermediary in
connection with the transactions contemplated pursuant to this Agreement.  Buyer
agrees to indemnify, defend and hold Seller harmless from and against the claims
of any and all brokers or intermediaries claiming a commission through Buyer in
connection with the transactions contemplated pursuant to this Agreement, and
Seller agrees to indemnify, defend and hold Buyer harmless from and against the
claims of any and all brokers or intermediaries claiming a commission through
Seller in connection with the transactions contemplated pursuant

 

16

--------------------------------------------------------------------------------


 

to this Agreement, including Seller Broker.

 

15.                               Operation of the Property Prior to and After
Closing.

 

(a)                                 Prior to closing, Seller shall cause the
Company to operate, manage and maintain the Property in a reasonable,
professional and prudent manner, and keep the same in good condition at all
times.  Without expense to Buyer, Seller shall cause the Company to make all
repairs and replacements (structural and non-structural, ordinary and
extraordinary) so that the Property is maintained in its present condition,
reasonable wear and tear excepted.  From and after Closing,  Buyer shall
continue in full force and effect all Contract Rights in accordance with their
current terms as of the Effective Date, except that the Property Management
Agreement with Hplex Solutions attached hereto as Exhibit J, shall be executed
and delivered by Buyer and Hplex Solutions for a term of five (5) years..

 

(b)                                 Prior to closing, upon reasonable notice to
Seller and subject to the rights of tenants under Leases, Buyer, its
accountants, architects, attorneys, engineers, contractors and other
representatives shall be afforded access to:  (i)  the Property to inspect,
measure, appraise, test and make surveys of the Property, including, but not
limited to, all activities necessary to satisfy the contingencies set forth in
this Section 15 and elsewhere in this Agreement; and (ii) all books, records and
files relating to the Property.  Buyer shall have the right, at Buyer’s expense,
to make copies of all such books and records, including, without limitation, all
books and records relating to increases in real estate taxes, building and
operations maintenance costs; provided, however, that Buyer shall return all
copies of such books and records if Closing does not occur under this
Agreement.  Buyer shall not interfere unreasonably with the operation of the
Property and shall restore any area on the Property disturbed in the course of
Buyer’s testing to the conditions existing prior to any tests conducted by
Buyer.  Buyer agrees to indemnify and hold harmless Seller and its members,
officers, agents, managers, employees, and tenants, (collectively, “Seller
Parties”) from and against, and to reimburse Seller Parties with respect to any
and all claims, demands, causes of action, losses, damages, liabilities, costs
and expenses (including attorneys’ fees and court costs) asserted against or
incurred by Seller Parties by reason of or arising out access to the Property by
Buyer, its agents, representatives, contractors and subcontractors for the
purpose of making such investigations, inspections, tests, assessments, surveys
and the like in accordance with this Agreement. The indemnity contained in this
Section 15(b) shall survive any termination of this Agreement, any statement
contained herein that this Agreement is void and of no further force or effect,
and the Closing. In furtherance of such indemnity, connection with any access to
the Property by Buyer, its agents, representatives, contractors and
subcontractors, Buyer certifies to Seller that it will maintain liability
insurance coverage in an amount not less than $5,000,000.

 

(c)                                  Seller shall cause the Company to comply
with all of the obligations of landlord under the Leases and all other
agreements and contractual arrangements affecting the Property by which the
Company is bound.

 

(d)                                 Seller shall promptly notify Buyer of
Seller’s or the Company’s receipt of any notice from any party alleging that the
Company is in default of its obligations under any of the Leases or any permit
or agreement affecting the Property, or any portion or portions thereof.

 

(e)                                  From and after the Effective Date, no
contract for or on behalf of or

 

17

--------------------------------------------------------------------------------

 


 

affecting the Property shall be negotiated or entered into which cannot be
terminated by Seller or the Company prior to Closing without charge, cost,
penalty or premium.

 

(f)                                   Except with the prior written consent of
Buyer, the Company shall not enter into any new leases for any portion of the
Property.  Any new lease shall be on a form of lease supplied to Seller by
Buyer.  In the event Buyer approves any new leases, Seller shall deliver to
Buyer an Estoppel Certificate from the tenant(s) and guarantor(s) thereunder as
required hereunder for the Leases and otherwise shall comply, as to such new
leases and new guarantees, with the terms of this Agreement relating to the
Leases and the Guarantees.  Further, except with the prior written consent of
Buyer, the Company shall not amend, extend, terminate, accept surrender of, or
permit any assignments or subleases of, any of the Leases nor accept any rental
more than one (1) month in advance or accelerate the rent due to any tenant
default under any of the Leases.

 

(g)                                  From the Effective Date until Closing,
Seller shall cause the Company to maintain the Contract Rights, Records and
Plans, Warranties, and Licenses and Permits in full force and effect as
applicable and shall not terminate, modify or waive any provision thereof. The
Company shall not enter into any new contracts or agreements relating to the
Property without Buyer’s prior written consent.

 

16.                               Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail, return receipt
requested; or (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express); or (iv) by electronic
transmission (so long as one of methods (i), (ii) or (iii) are simultaneously
utilized) addressed as follows or at such other address of which Seller or Buyer
shall have given notice as herein provided:

 

If intended for Seller:

 

Cassady Gateway Partners, LLC

c/o Hplex Solutions

640A Enterprise Drive

Lewis Center, Ohio 43035

Attention: Denny Freudeman

Email: denny@hplex.com

 

with a copy to:

 

Kephart Fisher LLC

207 North Fourth Street

Columbus, Ohio 43215

Attention: David W. Fisher, Esq.

Email:  davidfisher@kephartfisher.com

 

If intended for Buyer:

 

DOC — 3100 Plaza Properties Boulevard MOB, LLC

c/o Physicians Realty L.P.

 

18

--------------------------------------------------------------------------------


 

735 North Water Street, Suite 1000

Milwaukee, WI  53202

Attention:  John W. Sweet, Chief Investment Officer

Email:  jws@docreit.com

 

with a copy to:

 

Davis & Kuelthau, s.c.

111 East Kilbourn Avenue, Suite 1400

Milwaukee, Wisconsin  53202

Attention:  Bradley D. Page, Esq.

Email:  bpage@dkattorneys.com

 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

17.                               Indemnities.

 

(a)                                 Seller agrees to indemnify and hold harmless
Buyer and its officers, agents, employees, and tenants (“Buyer Parties”) from
and against, and to reimburse Buyer Parties with respect to any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including attorneys’ fees and court costs) asserted against or incurred by
Buyer Parties by reason of or arising out of the ownership, operation,
management and use of the Property prior to Closing, including, without
limitation, any payment or nonpayment on account of the operating expenses for
the Property by the tenants under any leases.

 

(b)                                 Buyer agrees to indemnify and hold harmless
Seller Parties from and against, and to reimburse Seller Parties with respect to
any and all claims, demands, causes of action, losses, damages, liabilities,
costs and expenses (including attorneys’ fees and court costs) asserted against
or incurred by Seller Parties by reason of or arising out the ownership,
operation, management and use of the Property after Closing.

 

18.                               Further Assurances.  After Closing, at Buyer’s
sole cost and expense, Seller shall execute, acknowledge and deliver, for no
further consideration, all assignments, transfers, deeds and other documents as
Buyer may reasonably request to vest in Buyer and perfect Buyer’s right, title
and interest in and to the Purchased Assets.

 

19.                               Tax Treatment of Transaction.   Seller and the
Company have timely filed all tax returns in accordance with applicable laws
(taking into account any valid extensions of time for filing), and each such tax
return is accurate and complete in all material respects.  Seller and the
Company have timely paid all taxes due with respect to the taxable periods
covered by such tax returns and all other taxes arising in connection with or
relating to the Property (whether or not shown on any tax return).  Neither
Seller nor the Company have requested any extension of time within which to file
any tax return which has not since been filed.  Seller and the Company do not
and will not have additional liability for taxes with respect to any tax return
which was required by applicable laws to be filed on or before the Closing
Date.   There are no liens on any of the assets of Seller or the Company that
arose in connection with any failure or alleged failure (whether or not in
writing) to pay any tax.  All taxes arising in connection with or relating to
the

 

19

--------------------------------------------------------------------------------


 

Property that Seller or the Company is required by law to withhold or collect
(including sales and use taxes and amounts required to be withheld or collected
in connection with any amount paid or owing to any employee, independent
contractor, creditor or other person) have been duly withheld or collected and,
to the extent required by applicable law, have been paid over to the proper
taxing authority.  No tax audits or other tax proceedings are pending or being
conducted, nor has Seller or the Company received any notice from any
governmental authority that any such audit or other tax proceeding is pending,
threatened or contemplated.  There is no claim or assessment pending, or
threatened against Seller or the Company for any alleged deficiency in taxes. 
Neither Seller nor the Company  have any tax liabilities (whether due or to
become due) with respect to the Purchased Assets or the Property, the operations
of Seller or the Company, or the assets of Seller or the Company, that will be
required under local laws or otherwise to be assumed by Buyer.  Neither Seller
nor the Company has waived any statute of limitations with respect to taxes or
agreed to an extension of time with respect to any tax assessment or
deficiency.  Neither Seller nor the Company is a party to, or bound by, any tax
allocation or sharing agreement, tax indemnity obligation or similar contract or
practice.  Neither Seller nor the Company has made any election to be excluded
from the provisions of subchapter K of the Code or to be taxable as a
corporation.  Neither Seller nor the Company has entered into any “reportable
transaction” arising in connection with or relating to the Purchased Assets or
the Property within the meaning of Section 6011 of the Code.

 

20.                               As-Is Condition.   BUYER HEREBY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT BUYER WILL HAVE, AS OF CLOSING, THOROUGHLY
INSPECTED AND EXAMINED THE STATUS OF TITLE TO THE PROPERTY AND THE PHYSICAL
CONDITION OF THE PROPERTY TO THE EXTENT DEEMED NECESSARY BY BUYER IN ORDER TO
ENABLE BUYER TO EVALUATE THE PURCHASE OF THE PROPERTY.  BUYER HEREBY FURTHER
ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT, BUYER IS RELYING SOLELY UPON THE INSPECTION,
EXAMINATION, AND EVALUATION OF THE PHYSICAL CONDITION OF THE PROPERTY BY BUYER
AND HAS NOT RELIED UPON ANY WRITTEN OR ORAL REPRESENTATIONS, WARRANTIES OR
STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY SELLER, OR ANY MEMBER OF SELLER,
OR ANY AFFILIATE, AGENT, EMPLOYEE, OR OTHER REPRESENTATIVE OF ANY OF THE
FOREGOING OR BY ANY BROKER OR ANY OTHER PERSON REPRESENTING OR PURPORTING TO
REPRESENT SELLER WITH RESPECT TO THE PROPERTY, THE CONDITION OF THE PROPERTY OR
ANY OTHER MATTER AFFECTING OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. 
BUYER IS PURCHASING, AND AT CLOSING WILL ACCEPT, THE PROPERTY ON AN “AS IS,”
“WHERE IS” AND “WITH ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS, WARRANTIES
AND/OR COVENANTS, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE; EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT.  BUYER ACKNOWLEDGES
THAT SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR OR IMPROVE THE PROPERTY.

 

AS USED IN THE PRIOR PARAGRAPH, THE TERM “CONDITION OF THE PROPERTY” MEANS THE
FOLLOWING MATTERS: (I) THE QUALITY, NATURE AND ADEQUACY OF THE PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE QUALITY OF THE
DESIGN, LABOR AND MATERIALS USED TO

 

20

--------------------------------------------------------------------------------


 

CONSTRUCT THE IMPROVEMENTS INCLUDED IN THE PROPERTY; THE CONDITION OF STRUCTURAL
ELEMENTS, FOUNDATIONS, ROOFS, GLASS, MECHANICAL, PLUMBING, ELECTRICAL, HVAC,
SEWAGE, AND UTILITY COMPONENTS AND SYSTEMS; THE CAPACITY OR AVAILABILITY OF
SEWER, WATER, OR OTHER UTILITIES; THE GEOLOGY, FLORA, FAUNA, SOILS, SUBSURFACE
CONDITIONS, GROUNDWATER, LANDSCAPING, AND IRRIGATION OF OR WITH RESPECT TO THE
PROPERTY, THE LOCATION OF THE PROPERTY IN OR NEAR ANY SPECIAL TAXING DISTRICT,
FLOOD HAZARD ZONE, WETLANDS AREA, PROTECTED HABITAT, GEOLOGICAL FAULT OR
SUBSIDENCE ZONE, HAZARDOUS WASTE DISPOSAL OR CLEAN-UP SITE, OR OTHER SPECIAL
AREA, THE EXISTENCE, LOCATION, OR CONDITION OF INGRESS, EGRESS, ACCESS, AND
PARKING; THE CONDITION OF THE PERSONAL PROPERTY AND ANY FIXTURES; AND THE
PRESENCE OF ANY ASBESTOS OR OTHER HAZARDOUS MATERIALS, DANGEROUS, OR TOXIC
SUBSTANCE, MATERIAL OR WASTE IN, ON, UNDER OR ABOUT THE PROPERTY AND THE
IMPROVEMENTS LOCATED THEREON; AND (III) THE COMPLIANCE OR NON-COMPLIANCE OF THE
SELLER OR THE OPERATION OF THE PROPERTY OR ANY PART THEREOF IN ACCORDANCE WITH,
AND THE CONTENTS OF, (A) ALL CODES, LAWS, ORDINANCES, REGULATIONS, AGREEMENTS,
LICENSES, PERMITS, APPROVALS AND APPLICATIONS OF OR WITH ANY GOVERNMENTAL
AUTHORITIES ASSERTING JURISDICTION OVER THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THOSE RELATING TO ZONING, BUILDING, PUBLIC WORKS, PARKING, FIRE AND
POLICE ACCESS, HANDICAP ACCESS, LIFE SAFETY, SUBDIVISION AND SUBDIVISION SALES,
AND HAZARDOUS MATERIALS, DANGEROUS, AND TOXIC SUBSTANCES, MATERIALS, CONDITIONS
OR WASTE, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS IN,
ON, UNDER OR ABOUT THE PROPERTY THAT WOULD CAUSE STATE OR FEDERAL AGENCIES TO
ORDER A CLEAN UP OF THE PROPERTY UNDER ANY APPLICABLE LEGAL REQUIREMENTS AND (B)
ALL AGREEMENTS, COVENANTS, CONDITIONS, RESTRICTIONS (PUBLIC OR PRIVATE),
CONDOMINIUM PLANS, DEVELOPMENT AGREEMENTS, SITE PLANS, BUILDING PERMITS,
BUILDING RULES, AND OTHER INSTRUMENTS AND DOCUMENTS GOVERNING OR AFFECTING THE
USE, MANAGEMENT, AND OPERATION OF THE PROPERTY.

 

Buyer’s Initials:                         

 

Except as specifically set forth in this Agreement, Buyer acknowledges and
agrees that it has not (and shall not) rely upon any statement and/or
information from whomsoever made or given (including, but not limited to, any
broker, attorney, agent, employee or other person representing or purporting to
represent Seller) directly or indirectly, verbally or in writing, and Seller is
not and shall not be liable or bound by any such statement and/or information.

 

Except as specifically set forth in this Agreement, Seller specifically
disclaims any representation, warranty or guaranty with respect to the Property,
express or implied, including, but not limited to, any representation or
warranty as to the Property’s condition, fitness for a particular purpose,
quality, freedom from defects or contamination (whether or not detectable by
inspection), compliance with zoning or other legal requirements or as to the
availability or existence of any utility or other governmental or private
services or as to the amount of taxes assessed to the Property.

 

21

--------------------------------------------------------------------------------


 

21.                               Miscellaneous.

 

(a)                                 All of the representations and warranties
contained in this Agreement, all covenants, agreements and indemnities made
herein, and all obligations to be performed under the provisions of this
Agreement shall survive Closing for a period of twelve (12) months.

 

(b)                                 This Agreement shall be void and of no force
or effect if not executed by Seller and delivered to Buyer or Buyer’s attorney
within seven (7) business days after execution by Buyer and delivery to Seller.

 

(c)                                  The “captions” or “headings” in this
Agreement are inserted for convenience of reference only and in no way define,
describe or limit the scope or intent of this Agreement or any of the provisions
hereof.

 

(d)                                 Buyer shall have the right to assign this
Agreement, and upon notice from Buyer, Seller agrees to convey the Purchased
Assets directly to Buyer’s assignee provided that Buyer and/or assignee have
fulfilled Buyer’s obligations under this Agreement; provided that any such
assignee shall be an affiliate of and controlled by Buyer and the named Buyer
herein prior to any such assignment shall remain fully liable for all
obligations of Buyer hereunder.  Seller shall not assign this Agreement without
the prior written consent of Buyer.  Any assignment of this Agreement by Buyer
not permitted hereunder, and any assignment of this Agreement by Seller without
Buyer’s prior written consent shall in each case be be null and void, and of no
force or effect.

 

(e)                                  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.

 

(f)                                   This Agreement, including the exhibits
attached hereto, contains the entire agreement as to the Purchased Assets and
the Property between Seller and Buyer, and there are no other terms,
obligations, covenants, representations, statements or conditions, oral or
otherwise, of any kind whatsoever concerning this sale and purchase.  This
Agreement shall not be altered, amended, changed or modified except in writing
executed by the parties hereto.

 

(g)                                  This Agreement shall be construed in
accordance with the internal laws of the State of Ohio, without giving effect to
its conflicts of laws provisions.

 

(h)                                 All parties to this Agreement having
participated fully and equally in the negotiation and preparation hereof, this
Agreement shall not be more strictly construed, or any ambiguities within this
Agreement resolved, against either party hereto.  It is the intent of Buyer and
Seller that this Agreement be binding on both parties and not illusory. Thus,
wherever this Agreement grants Buyer or Seller discretion, which might otherwise
make this Agreement illusory, the party exercising its discretion must act
reasonably according to commercial standards.

 

(i)                                     Subject to any tenants’ rights to the
Property, Seller shall deliver occupancy of the Property to Buyer at Closing.

 

(j)                                    Time is of the essence of this Agreement
and Buyer and Seller hereby

 

22

--------------------------------------------------------------------------------


 

agree that the times provided for in this Agreement are reasonable times for
each party to complete its respective obligations. If any of the times provided
for in this Agreement fall on a Saturday, Sunday or legal holiday, said times
shall automatically extend to the next full business day.

 

(k)                                 This Agreement may be executed or amended in
counterparts, all of which taken together shall constitute one and the same
instrument.

 

(l)                                     If any of the terms or conditions
contained herein shall be declared to be invalid or unenforceable by a court of
competent jurisdiction, then the remaining provisions and conditions of this
Agreement, or the application of such to persons or circumstances other than
those to which it is declared invalid or unenforceable, shall not be affected
thereby and shall remain in full force and effect and shall be valid and
enforceable to the full extent permitted by law.

 

(m)                             After the Closing, at the request of Buyer and
at Buyer’s expense, Seller shall make available to Buyer the historical
financial information in Seller’s possession regarding the operation of the
Property to the extent required by Buyer in order to prepare stand-alone audited
financial statements for such operations in accordance with generally accepted
accounting principles, and to cooperate (at Buyer’s expense) with Buyer and any
auditor engaged by Buyer for such purpose.

 

22.                               Disclosure.  No party may make public
disclosure with respect to this transaction before the Closing except:

 

(a)                                 As may be required by law, including without
limitation disclosure required under securities laws, or by the Securities and
Exchange Commission, or by the rules of any stock exchange;

 

(b)                                 To such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction; and

 

(c)                                  To present or prospective sources of
financing.

 

23.                               Cooperation with S-X 3-14 Audit.   Seller
acknowledges that it is Buyer’s intention that the ultimate Buyer of the
Purchased Assets will be affiliated with a publicly registered company
(“Registered Company”).  Seller acknowledges that it has been advised that if
such Buyer is affiliated with a Registered Company, such Registered Company may
be required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that may include financial statements for the most recent
pre-acquisition fiscal year (the “Audited Year”) and the current fiscal year
through the date of acquisition (the “Stub Period”) for the Property.  To assist
Buyer and Registered Company in preparing the SEC Filings, Seller covenants and
agrees no later than thirty (30) days after the Closing Date, Seller shall
provide Buyer and the Registered Company with the following information
pertaining to the Property (to the extent such items are not duplicative of
items contained in the Disclosure Materials): (i) access to bank statements for
the Audited Year and Stub Period; (ii) rent roll as of the end of the Audited
Year and Stub Period; (iii) operating statements for the Audited Year and

 

23

--------------------------------------------------------------------------------


 

Stub Period; (iv) access to the general ledger for the Audited Year and Stub
Period; (v) cash receipts schedule for each month in the Audited Year and Stub
Period; (vi) access to invoice for expenses and capital improvements in the
Audited Year and Stub Period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and Stub Period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Year and Stub Period; (xi) copies of
accounts receivable aging as of the end of the Audited Year and Stub Period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and Stub Period; and (xii) any additional information
required by the SEC Filings and requested by the Buyer.  In addition, no later
than thirty (30) days after the Closing Date, Seller shall provide to Buyer: (1)
signed representation letter in the form attached hereto as Exhibit G; (2) a
signed audit request letter in the form attached hereto as Exhibit H; and (3) a
signed audit response letter from Seller’s attorney in the form attached hereto
as Exhibit I.

 

24.                               Execution.     This Agreement may be executed
and delivered electronically by facsimile or pdf attachment to an email with the
same force and effect as if an original executed counterpart had been executed
and delivered.

 

[Signatures located on following page.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement of Sale and Purchase to be duly executed, under seal, as of the date
first set forth above.

 

 

 

SELLER:

 

 

 

CASSADY GATEWAY PARTNERS, LLC

 

an Ohio limited liability company

 

 

 

 

By:

Hplex II LLC,

 

 

an Ohio limited liability company and its Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis J. Freudman

 

 

 

Dennis J. Freudman,

 

 

 

its Managing Member

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

DOC — 3100 PLAZA PROPERTIES BOULEVARD MOB, LLC

 

 

 

 

By:

Physicians Realty L.P., its Manager

 

 

 

 

 

By:

Physicians Realty Trust, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ John W. Sweet

 

 

 

Print Name:

John W. Sweet

 

 

 

Its:

EVP & Chief Investment Officer

 

--------------------------------------------------------------------------------

 

 